liPer Curiam.
On rehearing, this court remanded this matter to the trial court for an evidentiary hearing and a determination of whether the defendant knowingly and intelligently waived his right to a jury trial. We further instruct*525ed the trial court to set aside the conviction and grant a new trial if evidence presented at the hearing showed that defendant’s waiver was ineffective. The trial court has now complied with this court’s instructions on remand, found the waiver of jury trial to be inadequate, set aside the conviction, vacated the sentence imposed and granted a new trial. Accordingly, we dismiss the instant appeal as. moot.